Citation Nr: 0032918	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal was received to 
complete an appeal from a December 1996 rating decision which 
denied entitlement to service connection for back disability. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former commanding officer



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
February 1966, including service in the Republic of Vietnam 
with the 5th U.S. Army Special Forces Group for which he was 
awarded the Silver Star and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 letter determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that a timely 
substantive appeal was not received to complete an appeal 
from a December 1996 rating decision, and from a July 1998 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for low back disability.


FINDINGS OF FACT

1.  In a March 1987 decision, the Board affirmed a June 1984 
rating decision which denied a claim by the veteran for 
entitlement to service connection for low back disability. 

2.  By rating decision dated in December 1996, the RO 
reopened the veteran's low back disability claim, but denied 
on the merits; the veteran was notified of that determination 
by letter dated in December 1996; a notice of disagreement 
(NOD) was received in August 1997; a statement of the case 
(SOC) was issued in November 1997; and an "Appeal to Board 
of Veterans' Appeals" (VA Form 9) from the veteran was 
received in May 1998.

3.  There was no timely request for an extension of time to 
file a substantive appeal with regard to the December 1996 
rating decision. 

4.  Certain items of new evidence received since the December 
1996 rating decision are so significant that they must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran suffered at least one low back injury while 
engaged in combat with the enemy during his tour of duty in 
Vietnam.

6.  The veteran currently suffers from low back disability. 

7.  The positive evidence is in a state of approximate 
balance with the negative evidence on the question of whether 
the veteran's current low back disability is etiologically 
related to an inservice low back injury.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.303 (2000).

2.  Evidence submitted since the December 1996 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for low back disability has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  Low back disability was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

The veteran has appealed the RO's determination that he did 
not file a timely substantive appeal to that office's 
December 1996 rating decision denying service connection for 
low back disability.

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The law 
provides that an appeal is completed by filing a timely 
substantive appeal after the issuance of an SOC.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A Substantive Appeal 
can be submitted on VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") or on another writing identifying the 
issues appealed and the errors of fact or law claimed to have 
been made.  38 C.F.R. § 20.202.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder (if any) of the one-year 
period from the date of mailing of notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time. 38 C.F.R. §§ 20.302(b), 
20.303.  Failure to submit a substantive appeal which is both 
timely and adequate results in a statutory bar to appealing 
that decision.  See Roy, 5 Vet. App. at 556 (1993).

In this case, the RO denied the veteran's claim for service 
connection for low back disability in December 1996 and the 
veteran was notified of the decision by letter dated in 
December 1996. The appellant filed an NOD which was received 
by the RO in August 1997, and the RO issued a SOC in November 
1997.  Under VA law and regulations, the appellant had to 
file a substantive appeal within 60 days of the issuance of 
the statement of the case.  38 C.F.R. § 20.302.  The RO 
properly and accurately advised the veteran of that time 
limit when it issued the statement of the case.  However, 
there was no communication from the veteran or his 
representative which could be construed as an appeal until 
his VA Form 9 was received by the RO in May 1998.  This was 
approximately four months after the latest date permitted by 
law for filing the substantive appeal.  There is also nothing 
of record to suggest that the veteran filed a timely request 
for an extension of the time limit for filing the substantive 
appeal.  Accordingly, the Board must find that the veteran 
failed to submit a timely substantive appeal with respect to 
the RO's December 1996 rating decision.  The December 1996 
rating decision is therefore final.  38 U.S.C.A. § 7105(c).

New and Material Evidence to Reopen the Low Back Disability 
Claim 

As noted above, the RO's December 1996 rating decision denied 
the veteran's claim of entitlement to service connection for 
low back disability, and the veteran was notified of that 
decision and his appellate rights by letter the same month.  
As discussed above, the December 1996 decision was not timely 
appealed and became final as outlined in 38 U.S.C.A. 
§ 7105(c).  Therefore, the veteran's claim may be reopened 
and reconsidered only if new and material evidence has been 
received. 38 U.S.C.A. § 5108.  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA would determine whether the claim 
was well-grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim was found 
to be well grounded, then the merits of the claim could be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

However, the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), effectively eliminated the concept of a "well-
grounded" claim and substantially modified the manner in 
which VA's duty to assist claimants is to be discharged.  
Accordingly, the Board concludes that the requirement to find 
a claim well grounded prior to considering whether the VCAA-
modified duty to assist has been met no longer exists.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Board notes that since the December 1996 decision, the 
new evidence in the file pertinent to the veteran's back 
consists of:  (1) statements from the veteran's former 
commanding officer and senior Special Forces Team medic which 
amplify previous reports of the circumstances of two back 
injuries suffered by the veteran; (2) a letter from the 
veteran's private physician dated October 1998 which 
expresses his medical opinion that it is "as likely as not" 
that the veteran's current back condition is "directly 
linked to or caused by" his in-service injuries; (3) 
statements from the veteran's father and wife, based on 
personal observation, which support the veteran's testimony 
that his back condition has been continuously symptomatic 
since his separation from military service; (4) private 
medical records documenting treatment for a back condition 
dating from the early 1980s to present, with a reported 
"long history" of prior back pain; (5) VA treatment records 
and hospitalization reports which document additional 
surgical and other therapy for his back, but do not express 
an opinion as to the etiology of his back condition; (6) a VA 
medical examination report dated in December 1999 which notes 
a history of five back surgeries with chronic back pain, but 
does not express an opinion as to etiology; and (7) testimony 
offered at a RO hearing and a hearing before the Board.

The Board notes that some of the newly received items of 
evidence are essentially cumulative of evidence already of 
record.  However, some items of evidence, such as the October 
1998 private physician letter, are so significant that they 
must be considered to fairly decide the merits of the 
underlying claim.  The claim has therefore been reopened. 

Before turning to the merits of the veteran's claim, the 
Board notes that on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (the "VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  However, in view of the following determination, 
there is no resulting detriment to the veteran by any failure 
to follow the newly enacted assistance provisions.  See 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this particular case, the Board also notes 
that in the case of any veteran who engaged in combat with 
the enemy, VA shall accept lay evidence of an injury as 
sufficient proof of service-connection if the injury is 
alleged to have been incurred in such combat notwithstanding 
the fact that there is no official record of such injury.  38 
U.S.C.A. § 1154(b). 

Turning to the evidence, testimony offered under oath at the 
September 2000 Board hearing by both the veteran and his 
former commanding officer sufficiently shows that at least 
one, if not both, of the claimed inservice back injuries were 
suffered during combat with the enemy.  As such, the fact of 
such inservice low back injury is established.  38 U.S.C.A. 
§ 1154(b).  

An October 1998 letter from the veteran's treating orthopedic 
surgeon, based on his review of a history of injuries 
sustained by the veteran in Vietnam as provided by a senior 
medic who was with the veteran's unit at that time, expresses 
the opinion that it is as likely as not that the veteran's 
"current back condition is directly linked to or caused by 
the injuries that occurred to him while in the military."  
The Board finds that the referenced history is consistent 
with the circumstances of the injury as testified to by the 
veteran and his former commanding officer.  The Board 
therefore finds that the opinion of the private physician 
must be afforded some probative value as it is based on a 
history of the injury which has been accepted as true 
pursuant to 38 U.S.C.A. § 1154(b).  

The Board also notes that the veteran, the veteran's wife, 
and the veteran's father have all submitted statements or 
testified that his back condition has been continuously 
symptomatic to some extent, since his separation from active 
duty.  The Board finds the statements and testimony to be 
credible.

On the other hand, some items of evidence appear to suggest 
that the injury during service may have been acute and 
transitory.  For example, the veteran denied recurrent low 
back pain on separation examination in February 1966, and VA 
examination in April 1967 found no orthopedic disease to be 
present.  

Further, there are three private treatment records which 
suggest that the beginning of the veteran's back condition 
may have been a number of years after service.  A physical 
examination performed at the Hamot Medical Center, Erie, 
Pennsylvania, in May 1981 indicates a 6-month history of 
sciatic pain, but does not address other back pain.  A June 
1981 discharge summary from that facility reports a "long 
history" of back and left leg pain, and a November 1988 
discharge summary from the University Hospitals of Cleveland 
(Ohio) notes a history of low back pain and leg pain since 
1980.  However, one interpretation is that these medical 
reports focus more on the starting date of the veteran's 
sciatic pain, rather than the more general back pain which 
the veteran claims to have suffered prior to that date.

The Board finds a number of apparent inconsistencies in the 
medical evidence, although the veteran himself has been 
largely consistent in his contentions over the years.  After 
carefully reviewing the totality of the evidence, the Board 
believes that the newly received items of evidence now result 
in a situation where there is an approximate balance of the 
positive and the negative evidence.  Under such 
circumstances, the law provides that the veteran prevail with 
his claim.  38 U.S.C.A. § 5107(b). 



ORDER

A timely substantive appeal was not received to complete an 
appeal from the December 1996 rating decision which denied 
entitlement to service connection for low back disability, 
and the December 1996 rating decision is final.  To this 
extent, the appeal is denied. 

New and material evidence has been received since the 
December 1996 rating decision, and the veteran's claim of 
entitlement to service connection for low back disability has 
been reopened.  Further, entitlement to service connection 
for low back disability is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

